Citation Nr: 1502820	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for prostate cancer from 100 percent to 60 percent, effective March 1, 2010, was proper.  

2.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) since March 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In November 2011, the Veteran requested a hearing before a Veterans Law Judge, but in April 2014, he withdrew his hearing request. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A February 2010 document of record indicates that the Social Security Administration (SSA) sent VA records pertaining to a claim filed by the Veteran.  Additionally, an August 2010 letter to VA indicates the author had been retained to represent the Veteran in a claim for SSA benefits.  However, there are no records related to any SSA application in the Veteran's claim file.  Also, none of the rating decisions or statements of the case list records from SSA as evidence considered.  Remand is required to obtain any relevant SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.


2.  Obtain all VA treatment records since September 2010.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




